UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 91-7685



UNITED STATES OF AMERICA,

                                             Petitioner - Appellee,

          versus

RAPHAEL MENDEZ,

                                            Respondent - Appellant.



                  On Petition to Recall the Mandate.


Submitted:   January 23, 1996              Decided:    April 15, 1996


Before RUSSELL, Circuit Judge, and BUTZNER, Senior Circuit Judge.*


Denied by unpublished per curiam opinion.

Raphael Mendez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



_________________________

* Senior Judge Sprouse participated in the consideration of the
original appeal but retired prior to the time of this decision.
The decision is filed by a quorum of the panel. 28 U.S.C. § 46(d).
PER CURIAM:

     The district court for the Eastern District of North Carolina

committed Raphael Mendez to the Federal Correctional Institute in

Butner, North Carolina, under 18 U.S.C. § 4246.        Mendez has

petitioned this court to recall the mandate we issued in United
States v. Mendez, No. 91-7685 (4th Cir. July 9, 1992), in which we

affirmed the district court's order.   We decline to exercise our

power to recall in these circumstances and deny Mendez's petition.

If Mendez wishes to challenge his on-going commitment, he should
file a new petition for a writ of habeas corpus in the district

court for the Eastern District of North Carolina.




                                2